Citation Nr: 0733879	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1981.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

In December 2005, the veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
hearing is of record.  

In August 2006, the Board remanded this matter to afford the 
veteran a VA examination and to obtain a medical opinion.  
Those matters completed, the matter has been returned to the 
Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the December 2005 
hearing is no longer employed by the Board.  In September 
2007, the Board notified the veteran that he had a right to 
another hearing.  In a response received the following month, 
the veteran indicated that he wanted to attend a 
videoconference hearing before a Veterans Law Judge at the 
RO.  Under these circumstances, the veteran must be scheduled 
for the requested hearing.  38 C.F.R. §§ 20.700, 20.703, 
20.704 (2007).  

The Board apologizes for the delay in the full adjudication 
of this claim. 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO in 
accordance with applicable law.  38 
U.S.C.A. § 7107 (West 2002) in the order 
that the request for the hearing was first 
received.  A copy of the notice to the 
appellant of the scheduling of the hearing 
should be placed in the record, keeping in 
mind the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2007).

After the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



